Name: Commission Regulation (EU) 2015/2341 of 15 December 2015 amending Directive 2004/17/EC of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 16.12.2015 EN Official Journal of the European Union L 330/16 COMMISSION REGULATION (EU) 2015/2341 of 15 December 2015 amending Directive 2004/17/EC of the European Parliament and of the Council in respect of the application thresholds for the procedures for the award of contracts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/17/EC of the European Parliament and of the Council of 31 March 2004 coordinating the procurement procedures of entities operating in the water, energy, transport and postal services sectors (1), and in particular Article 69 thereof, Whereas: (1) By Decision 94/800/EC (2) the Council concluded the Agreement on Government Procurement (the Agreement) (3). The Agreement should be applied to any procurement contract with a value that reaches or exceeds the amounts (thresholds) set in the Agreement and expressed as special drawing rights. (2) One of the objectives of Directive 2004/17/EC is to allow the contracting entities which apply that Directive to comply at the same time with the obligations laid down in the Agreement. To achieve that, the thresholds laid down by that Directive for public contracts which are also covered by the Agreement should be aligned in order to ensure that they correspond to the euro equivalents, rounded down to the nearest thousand, of the thresholds set out in the Agreement. (3) For reasons of coherence, it is appropriate to align also the thresholds in Directive 2004/17/EC which are not covered by the Agreement. (4) Directive 2004/17/EC should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Advisory Committee for Public Contracts, HAS ADOPTED THIS REGULATION: Article 1 Directive 2004/17/EC is amended as follows: (1) Article 16 is amended as follows: (a) in point (a), the amount EUR 414 000 is replaced by EUR 418 000; (b) in point (b), the amount EUR 5 186 000 is replaced by EUR 5 225 000. (2) Article 61 is amended as follows: (a) in paragraph 1, the amount EUR 414 000 is replaced by EUR 418 000; (b) in paragraph 2, the amount EUR 414 000 is replaced by EUR 418 000. Article 2 This Regulation shall enter into force on 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 134, 30.4.2004, p. 1. (2) Council Decision 94/800/EC of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (OJ L 336, 23.12.1994, p. 1). (3) The Agreement is a plurilateral agreement within the framework of the World Trade Organisation. The aim of the Agreement is to mutually open government procurement markets among its parties.